In an action for a divorce and ancillary relief, the defendant wife appeals from a judgment of the Supreme Court, Queens County (Glass, J.), dated December 2, 1986, which, inter alia, granted the plaintiff husband a divorce on the ground of cruel and inhuman treatment.
Ordered that the judgment is affirmed, with costs.
After hearing the conflicting testimony of the parties, the trial court found that the defendant wife had engaged in a course of cruel and inhuman treatment of the plaintiff hus*490band rendering the continued habitation of the parties unsafe and improper. This determination was well within the trial court’s domain and we perceive no basis upon which to disturb it (see, Brady v Brady, 64 NY2d 339; Hessen v Hessen, 33 NY2d 406; Tortorello v Tortorello, 133 AD2d 683). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.